Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 1 of 57 Page ID #1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                        )
WELFARE AND ANNUITY FUNDS,                        )
                                                  )
       Plaintiffs,                                )
                                                  )
vs.                                               )      Case Number: 19-cv-1026
                                                  )
H&M BACKHOE SERVICE, INC.,                        )
MARY EITZENHEFER, individually,                   )
And GREGORY EITZENHEFER,                          )
                                                  )
       Defendants.                                )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendants,

H&M Backhoe Service Inc., Mary Eitzenhefer, individually and Gregory Eitzenhefer,

individually, state as follows:

                                           Count I
                                  H&M Backhoe Service Inc.
                                   29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count I of their Complaint against

defendant, H&M Backhoe Service, Inc. state as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 2 of 57 Page ID #2



       2.     Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

       3.     Defendant, H&M Backhoe Service, Inc. is conducting business in the State of

Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Participation

Agreement on dated June 14, 2000, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 1.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 3 of 57 Page ID #3



              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     An authorized representative of defendant executed a Participation

Agreement on dated August 6, 2003, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 2 and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 4 of 57 Page ID #4



              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 2.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 2.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    An authorized representative of defendant executed a Participation

Agreement on dated October, 2003, thereby binding defendant to pay contributions to
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 5 of 57 Page ID #5



plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 6 of 57 Page ID #6



              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    An authorized representative of defendant executed a Memorandum of

Agreement dated August 1, 2013, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:

              “This Memorandum of Agreement made and entered into by and
              between the SIGNATORY EMPLOYER, hereinafter referred to as the
              Employer, and Local No. 670 and Local No. 742 of the Laborers’
              International Union of North America, hereinafter known as to the
              Union, which is chartered and has jurisdiction over the above mentioned
              work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
              Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
              Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
              Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
              Exhibit 4.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Pension Fund and be bound by the Central
              Laborers' Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.c of exhibit 4.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Welfare Fund and be bound by the Central
              Laborers' Welfare Fund Trust Agreements, including any amendments
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 7 of 57 Page ID #7



              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.d of exhibit 4.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Annuity Fund and be bound by the Central
              Laborers' Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.e of exhibit 4.

              “This Agreement shall be effective August 1, 2013 and shall remain in full
              force and effect through July 31, 2016. Either party may give notice in
              writing to the other party sixty (60) days before the contract expiration
              date that it desires to terminate the agreement. Notice to modify the
              contract with respect to any provisions given by either party shall not
              terminate the contract and shall not tender the automatic renewal clause
              inoperative.” Please see Article 29 of exhibit 4.

       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    Pursuant to exhibit 4, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2016 through August 1, 2019. Said Agreement is attached as

exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “This Memorandum of Agreement made and entered into by and
              between the SIGNATORY EMPLOYER, hereinafter referred to as the
              Employer, and Local No. 670 and Local No. 742 of the Laborers’
              International Union of North America, hereinafter known as to the
              Union, which is chartered and has jurisdiction over the above mentioned
              work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
              Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 8 of 57 Page ID #8



            Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
            Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
            Exhibit 5.

            "Commencing August 1, 2013, the Employer agrees to make payments to
            the Central Laborers' Pension Fund and be bound by the Central
            Laborers' Pension Fund Trust Agreements, including any amendments
            or changes thereto, and the Employer accepts as Trustees those Trustees
            selected in the manner provided in said Trust Agreement. The Employer
            shall pay to the Central Laborers' Pension Fund the amount listed in
            Schedules A, B, and C for each hour worked or portion thereof, for which
            the Employee receives pay, or is entitled to receive pay pursuant to this
            Agreement." Please see Article 9.c of exhibit 5.

            "Commencing August 1, 2013, the Employer agrees to make payments to
            the Central Laborers' Welfare Fund and be bound by the Central
            Laborers' Welfare Fund Trust Agreements, including any amendments
            or changes thereto, and the Employer accepts as Trustees those Trustees
            selected in the manner provided in said Trust Agreement. The Employer
            shall pay to the Central Laborers' Welfare Fund the amount listed in
            Schedules A, B, and C for each hour worked or portion thereof, for which
            the Employee receives pay, or is entitled to receive pay pursuant to this
            Agreement." Please see Article 9.d of exhibit 5.

            "Commencing August 1, 2013, the Employer agrees to make payments to
            the Central Laborers' Annuity Fund and be bound by the Central
            Laborers' Annuity Fund Trust Agreements, including any amendments
            or changes thereto, and the Employer accepts as Trustees those Trustees
            selected in the manner provided in said Trust Agreement. The Employer
            shall pay to the Central Laborers' Annuity Fund the amount listed in
            Schedules A, B, and C for each hour worked or portion thereof, for which
            the Employee receives pay, or is entitled to receive pay pursuant to this
            Agreement." Please see Article 9.e of exhibit 5.

            “This Agreement shall be effective August 1, 2016 and shall remain in full
            force and effect through July 31, 2019. Either party may give notice in
            writing to the other party sixty (60) days before the contract expiration
            date that it desires to terminate the agreement. Notice to modify the
            contract with respect to any provisions given by either party shall not
            terminate the contract and shall not tender the automatic renewal clause
            inoperative.” Please see Article 29 of exhibit 5.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 9 of 57 Page ID #9



       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    An authorized representative of defendant executed a Memorandum of

Agreement dated September 20, 2013, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 6 and incorporated by reference herein.

       20.    Exhibit 6 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:
              Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No. 44,
              Wood River No. 338, Columbia No. 196, Hillsboro No. 1084, and Belleville
              No. 459.” Please see Article 2 of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, Section (c) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, Section (d) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 10 of 57 Page ID #10



               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (e) of Exhibit 6.

        21.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 6. As such, said agreement remains in effect and the parties

 are bound to same.

        22.    An authorized representative of defendant, executed a Memorandum of

 Agreement, dated July 29, 2016, thereby binding defendant to pay contributions to plaintiffs

 for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

 hereto as exhibit 7 and incorporated by reference herein.

        23.    Exhibit 7 pertinently states:

               “It is agreed that this Contract shall cover all of the following Locals located in
               Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison, Monroe,
               Montgomery, Randolph, St. Clair and Washington Counties:

                      Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No.
                      44; Wood River No. 338; Columbia No. 196; Hillsboro No. 1084;
                      Belleville No. 459. Please see Article 2 of exhibit 7.

               “Each Employer shall remit fringe benefit contributions to the fund
               depository on or before the 15th day of each month for all contributions,
               attributable to the prior calendar month. Failure to remit such
               contributions on a timely basis may allow the Union, at its option, the
               right to refuse Employees or withdraw Employees for the delinquent
               Employer, a notice in writing five (5) days in advance of the taking of such
               action. In the event the delinquent Employer is a subcontractor, such
               notice shall be served jointly on the general contractor and the
               subcontractor. The Employer shall be liable for any costs incurred in the
               connection with the collection of any fringe benefits.” Please see Article 9.a
               of exhibit 7.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Pension Fund and be bound by the Central
               Laborers’ Pension Fund Trust Agreements, including any amendments
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 11 of 57 Page ID #11



               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Pension Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.c of Exhibit 7.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Welfare Fund and be bound by the Central
               Laborers’ Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Welfare Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.d of Exhibit 7.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Annuity Fund and be bound by the Central
               Laborers’ Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Addendums A, B and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.e of Exhibit 7.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 30 of exhibit 7.

        24.    Defendant has not given written notification of its intent to terminate the

 agreements referenced as exhibit 7. As such, said agreement remains in effect and the parties

 are bound to same.

        25.    Based on the terms and conditions contained in exhibits 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 12 of 57 Page ID #12



 Agreement and Declaration of Trust is attached hereto as exhibit 8 and incorporated by

 reference herein,

        26.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

 Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        shall be required by the Collective Bargaining Agreement in effect between the
        Employer Association and the Local Union having jurisdiction over the geographical
        area in which the covered Employees perform work. It shall not be a defense to any
        claim by the Trustees or an Employee for delinquent contributions from an Employer
        that such Employer had entered into an agreement with any employee purporting to
        waive the employee’s right to strict compliance with the provisions of the applicable
        Collective Bargaining Agreement or other written agreement, With respect to the
        amount of contributions required thereby no employee shall be permitted to contract
        or otherwise agree with or permit his employer to provide wage or benefit payments
        which do not conform to the aforesaid requirements and any such contract or
        agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Pension Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other person or persons as designated by the Trustees of all
        records of the Employer as described in Article IV, Section 8, in connection with the
        Employer’s contributions and/or reports.

        Where an audit discloses a difference between hours actually worked by an employee
        and hours reported to the Trust by his Employer and where such audit discloses any
        willful violation of any requirements of this Trust Agreement or rules and regulations
        adopted in connection herewith, those officers and directors of such Employer, if
        corporation, who supervised the completion of report forms, signed report forms or
        can be determined to have had personal knowledge of such conduct, shall be
        personally liable for any underpayment or other pecuniary loss to the Fund as a result
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 13 of 57 Page ID #13



        of such conduct. Nothing herein shall prevent personal liability for owners or
        partners who are not otherwise incorporated.

        Each employer, by agreeing to be bound by the terms hereof, acknowledges and
        agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
        owing irrespective of the payment or not of the underlying contributions for which
        the liquidated damages were assessed shall constitute a default in payment pursuant
        to Section 6 of his Article.

        Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
        fifteen (15) days from the date they are originally due, or the due date as extended as
        provided above, shall pay in addition to said contributions liquidated damages in the
        amount of ten percent (10%) of the delinquent contributions or twenty five dollars
        ($25.00), whichever is greater, and said damages shall be paid with the delinquent
        contributions. Each Employer party to or otherwise bound by this Trust Agreement
        acknowledge that the liquidated damages and acknowledge the costs to be actual and
        substantial though difficulty to ascertain; however, each Employer acknowledges
        these costs to be minimally ten percent (10%) of the delinquent contributions or
        twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
        additional proof thereof.

        Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
        event an Employer becomes delinquent in his contributions, said delinquent
        Employer shall be liable for all reasonable costs incurred in the collection process
        including the court fees, attorneys’ fees, filing fees, and any other expenses actually
        incurred by the Trustees in the course of the collections process.

        Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
        authority to audit the records of the Employer as described in Article IV, Section 8, for
        the purposes of determining the accuracy of contributions to the Pension Fund. In the
        event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
        counsel to enforce their authority to perform an audit, the Employer shall be liable
        for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
        cost, and any other expenses actually incurred by the Trustee in the court of the action
        without regard to whether the Employer did or did not owe delinquent contributions.
        Please see the Restated Agreement and Declaration of Trust, attached hereto as
        exhibit 8 and incorporated by reference herein.

        27.    Based on the terms and conditions contained in exhibit 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

 Declaration of Trust is attached hereto as exhibit 9 and incorporated by reference herein,
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 14 of 57 Page ID #14



        28.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
        jurisdiction over the geological area in which the covered Employees perform work.
        It shall not be a defense to any claim by the Trustees or an Employee for delinquent
        contributions from an Employer that such Employer had entered into an agreement
        with any employee purporting to waive the employee's rights to strict compliance
        with the provisions of the applicable Collective Bargaining Agreement or other
        written agreement. With respect to the amount of contributions required thereby no
        employee shall be permitted to contract or otherwise agree with or permit his
        employer to provide wage or benefit payments which do not conform to the aforesaid
        requirements and any such contract or agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other persons as designated by the Trustees of all records of
        the Employer as described in Article IV, Section 8, in connection with the Employer’s
        contributions and/or reports.

        All employers shall be required to maintain records in compliance with procedures
        develop and communicated by the Administrator from the beginning of such
        Employer's participation in the Fund forward unless given written authorization for
        variance by the Administrator. All such records shall be maintained for a period of
        ten (10) years unless earlier destruction of the same is authorized by the Trustees.
        The Trustees shall require the Employer to designate the classification of all of his
        employees and if the Employer fails to do so, after being requested to do so by the
        Trustees, the Trustees shall conduct an investigation for the purpose of determining
        the classification of such employees and the result of said investigation shall be
        conclusive.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 15 of 57 Page ID #15



       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.

       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.

       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 16 of 57 Page ID #16



       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
       to file suit and/or otherwise retain legal counsel to enforce their authority to perform
       an audit, the Employer shall be liable for all reasonable costs incurred including court
       fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
       by the Trustees in the course of action, without regard to whether the employer did
       or            did           not          owe           delinquent          contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 9 and incorporated by reference herein.

       29.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       30.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

 records and books of defendant.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 17 of 57 Page ID #17



        31.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Participation Agreement (Exhibit 1), Participation Agreement (Exhibit 2),

 Participation Agreement (Exhibit 3), Memorandum of Agreement (Exhibit 4), Memorandum

 of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6), Memorandum of

 Agreement (Exhibit 7), Restated Agreement and Declaration of Trust (exhibit 8), and

 Restated Agreement and Declaration of Trust of the Central Laborers' Welfare Fund (Exhibit

 9).

        32.    Between June 14, 2000 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        33.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        34.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements;

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 18 of 57 Page ID #18




                (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                       payroll records, should it be determined that defendant was delinquent
                       in the reporting or submission of all contributions required of it to be
                       made to plaintiffs; and

                (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                       incurred in the prosecution of any action to require defendant to
                       submit its payroll books and records for audit or to recover delinquent
                       contributions.

        35.     Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:

                (a)    Defendant has failed to make payment of contributions and
                       liquidated damages; and

                (b)    Defendant has been delinquent in reporting the hours worked by
                       employees;

                (c)    Defendant has failed to make any of its payroll books and records
                       available to plaintiffs for the purpose of auditing same, to determine
                       whether defendant is making full payments as required under the
                       applicable agreements.

        36.     Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are amounts due and owing by defendants in the amount of

 four thousand eight hundred thirty-eight dollars and ninety-five cents ($4,838.95). Please

 see the Revised Breakdown of Amounts Due and Owing attached hereto as exhibit 10 and

 incorporated by reference herein.

        37.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        38.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 19 of 57 Page ID #19



        39.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        40.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, H&M Backhoe Service,

 Inc., as follows:

        (a)     That defendant be enjoined and ordered to submit all delinquent monthly
                contribution reports to plaintiffs with the information required to be provided
                thereon, to continue to submit such reports while this is pending, and to
                comply with its contractual obligation to timely submit such reports in the
                future;

        (b)     That judgment be entered in favor of plaintiffs and against defendant for all
                unpaid contributions, liquidated damages, any costs of auditing defendant’s
                records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
                costs necessarily incurred in this action as specified herein, or as subsequently
                determined, all as provided for in the plans and in ERISA;

        (c)     Judgment be entered against defendant and defendant be decreed to pay to
                the plaintiffs the sum of four thousand eight hundred thirty-eight dollars and
                ninety-five cents ($4,838.95), plus whatever sums are determined to be due;

        (d)     That defendant be ordered to comply with the terms and provisions of
                agreements and adhere to its demand for an audit to be conducted;

        (e)     That defendant be decreed to pay all costs attendant to any audit of
                defendant’s payroll books and records;

        (f)     That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
                together with its costs of suit; and

        (g)     That plaintiffs have such further relief as may be deemed just and equitable by
                the Court, all at defendant’ cost.

                                          Count II
                                Mary Eitzenhefer, individually
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 20 of 57 Page ID #20



                                   29 U.S.C. §§ 1132, 1145

        COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

 and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

 defendant, Mary Eitzenhefer, individually, state as follows:

        1.      This action arises under the laws of the United States and is brought pursuant

 to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

 questions arising thereunder, as hereinafter more fully appears.

        2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

 pension, welfare and related joint labor-management funds and bring this action as

 “employee welfare benefit funds” and “plans”, under the laws of ERISA.

        3.      Defendant, Mary Eitzenhefer, is an individual conducting business in the

 State of Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined

 under ERISA.

        4.      An authorized representative of defendant executed a Participation

 Agreement on dated June 14, 2000, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 1 and incorporated by reference herein.

        5.      Exhibit 1 pertinently provides:

                “The Employer hereby agrees to be bound by and to the Agreements and
                Declarations of Trust establishing and amending the Central Laborers’
                Pension Fund and Central Laborers’ Welfare Fund and all other funds or
                plans compromising the Funds, all as heretofore and hereafter amended
                (the Trust agreements), as through the employer had actually signed the
                same. The various Agreements and Declarations of Trust are hereafter
                referred to as the “Trust Agreements.” The Employer agrees to make
                contributions to the Funds (1) on behalf of all Employees, all as defined
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 21 of 57 Page ID #21



               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 1.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 1.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 1.

        6.     Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

 are bound to same.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 22 of 57 Page ID #22



        7.     An authorized representative of defendant executed a Participation

 Agreement on dated August 6, 2003, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 2 and incorporated by reference herein.

        8.     Exhibit 2 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 2.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 23 of 57 Page ID #23



               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 2.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 2.

        9.     Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

 are bound to same.

        10.    An authorized representative of defendant executed a Participation

 Agreement on dated October, 2003, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 3 and incorporated by reference herein.

        11.    Exhibit 3 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 24 of 57 Page ID #24



               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 3.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 3.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 3.

        12.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

 are bound to same.

        13.    Defendant executed a Memorandum of Agreement dated August 1, 2013,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 4 and

 incorporated by reference herein.

        14.    Exhibit 4 pertinently provides:

               “This Memorandum of Agreement made and entered into by and
               between the SIGNATORY EMPLOYER, hereinafter referred to as the
               Employer, and Local No. 670 and Local No. 742 of the Laborers’
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 25 of 57 Page ID #25



             International Union of North America, hereinafter known as to the
             Union, which is chartered and has jurisdiction over the above mentioned
             work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
             Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
             Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
             Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
             Exhibit 4.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Pension Fund and be bound by the Central
             Laborers' Pension Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Pension Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.c of exhibit 4.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Welfare Fund and be bound by the Central
             Laborers' Welfare Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Welfare Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.d of exhibit 4.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Annuity Fund and be bound by the Central
             Laborers' Annuity Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Annuity Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.e of exhibit 4.

             “This Agreement shall be effective August 1, 2013 and shall remain in full
             force and effect through July 31, 2016. Either party may give notice in
             writing to the other party sixty (60) days before the contract expiration
             date that it desires to terminate the agreement. Notice to modify the
             contract with respect to any provisions given by either party shall not
             terminate the contract and shall not tender the automatic renewal clause
             inoperative.” Please see Article 29 of exhibit 4.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 26 of 57 Page ID #26



        15.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

 are bound to same.

        16.    Pursuant to exhibit 4, defendant is bound by the terms of the Memorandum of

 Agreement, dated August 1, 2016 through August 1, 2019. Said Agreement is attached as

 exhibit 5 and incorporated by reference herein.

        17.    Exhibit 5 pertinently provides:

               “This Memorandum of Agreement made and entered into by and
               between the SIGNATORY EMPLOYER, hereinafter referred to as the
               Employer, and Local No. 670 and Local No. 742 of the Laborers’
               International Union of North America, hereinafter known as to the
               Union, which is chartered and has jurisdiction over the above mentioned
               work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
               Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
               Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
               Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
               Exhibit 5.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Pension Fund and be bound by the Central
               Laborers' Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Pension Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.c of exhibit 5.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Welfare Fund and be bound by the Central
               Laborers' Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Welfare Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.d of exhibit 5.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 27 of 57 Page ID #27



               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Annuity Fund and be bound by the Central
               Laborers' Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Annuity Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.e of exhibit 5.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 29 of exhibit 5.

        18.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

 are bound to same.

        19.    Defendant executed a Memorandum of Agreement dated September 20, 2013,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 6 and

 incorporated by reference herein.

        20.    Exhibit 6 pertinently provides:

               “It is agreed that this Contract shall cover all of the following Locals
               located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
               Monroe, Montgomery, Randolph, St. Clair and Washington Counties:
               Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No. 44,
               Wood River No. 338, Columbia No. 196, Hillsboro No. 1084, and Belleville
               No. 459.” Please see Article 2 of Exhibit 6.

               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Pension Fund and be bound by the Central
               Laborers’ Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 28 of 57 Page ID #28



               shall pay to the Central Laborers’ Pension Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (c) of Exhibit 6.

               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Welfare Fund and be bound by the Central
               Laborers’ Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Welfare Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (d) of Exhibit 6.

               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Annuity Fund and be bound by the Central
               Laborers’ Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (e) of Exhibit 6.

        21.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 6. As such, said agreement remains in effect and the parties

 are bound to same.

        22.    Defendant executed a Memorandum of Agreement, dated July 29, 2016,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 7 and

 incorporated by reference herein.

        23.    Exhibit 7 pertinently states:

               “It is agreed that this Contract shall cover all of the following Locals located in
               Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison, Monroe,
               Montgomery, Randolph, St. Clair and Washington Counties:
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 29 of 57 Page ID #29



                    Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No.
                    44; Wood River No. 338; Columbia No. 196; Hillsboro No. 1084;
                    Belleville No. 459. Please see Article 2 of exhibit 7.

             “Each Employer shall remit fringe benefit contributions to the fund
             depository on or before the 15th day of each month for all contributions,
             attributable to the prior calendar month. Failure to remit such
             contributions on a timely basis may allow the Union, at its option, the
             right to refuse Employees or withdraw Employees for the delinquent
             Employer, a notice in writing five (5) days in advance of the taking of such
             action. In the event the delinquent Employer is a subcontractor, such
             notice shall be served jointly on the general contractor and the
             subcontractor. The Employer shall be liable for any costs incurred in the
             connection with the collection of any fringe benefits.” Please see Article 9.a
             of exhibit 7.

             “Commencing August 1, 2016, the Employer Agrees to make payments to
             the Central Laborers’ Pension Fund and be bound by the Central
             Laborers’ Pension Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Pension Fund the amount listed in
             Addendums A, B, and C for each hour worked or portion thereof, for
             which the Employee receives pay or is entitled to receive pay pursuant
             to this Agreement.” Please see Article 9.c of Exhibit 7.

             “Commencing August 1, 2016, the Employer Agrees to make payments to
             the Central Laborers’ Welfare Fund and be bound by the Central
             Laborers’ Welfare Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Welfare Fund the amount listed in
             Addendums A, B, and C for each hour worked or portion thereof, for
             which the Employee receives pay or is entitled to receive pay pursuant
             to this Agreement.” Please see Article 9.d of Exhibit 7.

             “Commencing August 1, 2016, the Employer Agrees to make payments to
             the Central Laborers’ Annuity Fund and be bound by the Central
             Laborers’ Annuity Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Annuity Fund the amount listed in
             Addendums A, B and C for each hour worked or portion thereof, for
             which the Employee receives pay or is entitled to receive pay pursuant
             to this Agreement.” Please see Article 9.e of Exhibit 7.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 30 of 57 Page ID #30



               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 30 of exhibit 7.

        24.    Defendant has not given written notification of its intent to terminate the

 agreements referenced as exhibit 7. As such, said agreement remains in effect and the parties

 are bound to same.

        25.    Based on the terms and conditions contained in exhibits 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

 Agreement and Declaration of Trust is attached hereto as exhibit 8 and incorporated by

 reference herein,

        26.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

 Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        shall be required by the Collective Bargaining Agreement in effect between the
        Employer Association and the Local Union having jurisdiction over the geographical
        area in which the covered Employees perform work. It shall not be a defense to any
        claim by the Trustees or an Employee for delinquent contributions from an Employer
        that such Employer had entered into an agreement with any employee purporting to
        waive the employee’s right to strict compliance with the provisions of the applicable
        Collective Bargaining Agreement or other written agreement, With respect to the
        amount of contributions required thereby no employee shall be permitted to contract
        or otherwise agree with or permit his employer to provide wage or benefit payments
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 31 of 57 Page ID #31



       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Pension Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other person or persons as designated by the Trustees of all
       records of the Employer as described in Article IV, Section 8, in connection with the
       Employer’s contributions and/or reports.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct, shall be
       personally liable for any underpayment or other pecuniary loss to the Fund as a result
       of such conduct. Nothing herein shall prevent personal liability for owners or
       partners who are not otherwise incorporated.

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed shall constitute a default in payment pursuant
       to Section 6 of his Article.

       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
       contributions. Each Employer party to or otherwise bound by this Trust Agreement
       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 32 of 57 Page ID #32



        including the court fees, attorneys’ fees, filing fees, and any other expenses actually
        incurred by the Trustees in the course of the collections process.

        Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
        authority to audit the records of the Employer as described in Article IV, Section 8, for
        the purposes of determining the accuracy of contributions to the Pension Fund. In the
        event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
        counsel to enforce their authority to perform an audit, the Employer shall be liable
        for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
        cost, and any other expenses actually incurred by the Trustee in the court of the action
        without regard to whether the Employer did or did not owe delinquent contributions.
        Please see the Restated Agreement and Declaration of Trust, attached hereto as
        exhibit 8 and incorporated by reference herein.

        27.    Based on the terms and conditions contained in exhibit 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

 Declaration of Trust is attached hereto as exhibit 9 and incorporated by reference herein,

        28.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
        jurisdiction over the geological area in which the covered Employees perform work.
        It shall not be a defense to any claim by the Trustees or an Employee for delinquent
        contributions from an Employer that such Employer had entered into an agreement
        with any employee purporting to waive the employee's rights to strict compliance
        with the provisions of the applicable Collective Bargaining Agreement or other
        written agreement. With respect to the amount of contributions required thereby no
        employee shall be permitted to contract or otherwise agree with or permit his
        employer to provide wage or benefit payments which do not conform to the aforesaid
        requirements and any such contract or agreement shall be null and void.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 33 of 57 Page ID #33



       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other persons as designated by the Trustees of all records of
       the Employer as described in Article IV, Section 8, in connection with the Employer’s
       contributions and/or reports.

       All employers shall be required to maintain records in compliance with procedures
       develop and communicated by the Administrator from the beginning of such
       Employer's participation in the Fund forward unless given written authorization for
       variance by the Administrator. All such records shall be maintained for a period of
       ten (10) years unless earlier destruction of the same is authorized by the Trustees.
       The Trustees shall require the Employer to designate the classification of all of his
       employees and if the Employer fails to do so, after being requested to do so by the
       Trustees, the Trustees shall conduct an investigation for the purpose of determining
       the classification of such employees and the result of said investigation shall be
       conclusive.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.

       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 34 of 57 Page ID #34



       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.

       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
       to file suit and/or otherwise retain legal counsel to enforce their authority to perform
       an audit, the Employer shall be liable for all reasonable costs incurred including court
       fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
       by the Trustees in the course of action, without regard to whether the employer did
       or            did           not          owe           delinquent          contributions.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 35 of 57 Page ID #35



        In the event an audit determines that there are no delinquent contributions due the
        Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
        entire Audit Cost. In the event the audit determines that there are delinquent
        contributions due the Fund which were intentionally not paid by the Employer, the
        entire Audit Cost shall be assessed against the Employer. Intentional non-payment
        shall include, but not be limited to, issuance of a check or other order for payment
        that is not honored by the bank or other institution on which it is drawn and shall
        include non-payment due to lack of funds on the part of the employer.

        In the event an audit determines that there are delinquent contributions which are
        unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
        based upon a formula which shall be set from time to time by the Trustees in their
        discretion and reflected in the Minutes of the particular meeting where the formula
        is adopted or changed. Please see the Restated Agreement and Declaration of
        Trust attached hereto as Exhibit 9 and incorporated by reference herein.

        29.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.

        30.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

 records and books of defendant.

        31.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Participation Agreement (Exhibit 1), Participation Agreement (Exhibit 2),

 Participation Agreement (Exhibit 3), Memorandum of Agreement (Exhibit 4), Memorandum

 of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6), Memorandum of

 Agreement (Exhibit 7), Restated Agreement and Declaration of Trust (exhibit 8), and

 Restated Agreement and Declaration of Trust of the Central Laborers' Welfare Fund (Exhibit

 9).

        32.    Between June 14, 2000 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 36 of 57 Page ID #36



        33.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        34.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements;

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);

               (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                      payroll records, should it be determined that defendant was delinquent
                      in the reporting or submission of all contributions required of it to be
                      made to plaintiffs; and

               (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                      incurred in the prosecution of any action to require defendant to
                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

        35.    Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:

               (a)    Defendant has failed to make payment of contributions and
                      liquidated damages; and

               (b)    Defendant has been delinquent in reporting the hours worked by
                      employees;
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 37 of 57 Page ID #37




                (c)    Defendant has failed to make any of its payroll books and records
                       available to plaintiffs for the purpose of auditing same, to determine
                       whether defendant is making full payments as required under the
                       applicable agreements.

        36.     Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are amounts due and owing by defendants in the amount of

 four thousand eight hundred thirty-eight dollars and ninety-five cents ($4,838.95). Please

 see the Revised Breakdown of Amounts Due and Owing attached hereto as exhibit 10 and

 incorporated by reference herein.

        37.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        38.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        39.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        40.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Mary Eitzenhefer,

 individually, as follows:

        (a)     That defendant be enjoined and ordered to submit all delinquent monthly
                contribution reports to plaintiffs with the information required to be provided
                thereon, to continue to submit such reports while this is pending, and to
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 38 of 57 Page ID #38



               comply with its contractual obligation to timely submit such reports in the
               future;

        (c)    That judgment be entered in favor of plaintiffs and against defendant for all
               unpaid contributions, liquidated damages, any costs of auditing defendant’s
               records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined, all as provided for in the plans and in ERISA;

        (c)    Judgment be entered against defendant and defendant be decreed to pay to
               the plaintiffs the sum of four thousand eight hundred thirty-eight dollars and
               ninety-five cents ($4,838.95), plus whatever sums are determined to be due;

        (d)    That defendant be ordered to comply with the terms and provisions of
               agreements and adhere to its demand for an audit to be conducted;

        (e)    That defendant be decreed to pay all costs attendant to any audit of
               defendant’s payroll books and records;

        (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
               together with its costs of suit; and

        (g)    That plaintiffs have such further relief as may be deemed just and equitable by
               the Court, all at defendant’ cost.

                                         Count III
                             Gregory Eitzenhefer, individually
                                 29 U.S.C. §§ 1132, 1145

        COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

 and through their attorneys, Kelly & Kelley, LLC, and for Count III of their Complaint against

 defendant, Gregory Eitzenhefer, individually, state as follows:

        1.     This action arises under the laws of the United States and is brought pursuant

 to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

 questions arising thereunder, as hereinafter more fully appears.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 39 of 57 Page ID #39



        2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

 pension, welfare and related joint labor-management funds and bring this action as

 “employee welfare benefit funds” and “plans”, under the laws of ERISA.

        3.      Defendant, Gregory Eitzenhefer, is an individual conducting business in the

 State of Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined

 under ERISA.

        4.      Defendant executed a Participation Agreement on dated June 14, 2000,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 1 and

 incorporated by reference herein.

        5.      Exhibit 1 pertinently provides:

                “The Employer hereby agrees to be bound by and to the Agreements and
                Declarations of Trust establishing and amending the Central Laborers’
                Pension Fund and Central Laborers’ Welfare Fund and all other funds or
                plans compromising the Funds, all as heretofore and hereafter amended
                (the Trust agreements), as through the employer had actually signed the
                same. The various Agreements and Declarations of Trust are hereafter
                referred to as the “Trust Agreements.” The Employer agrees to make
                contributions to the Funds (1) on behalf of all Employees, all as defined
                in the Trust Agreements or applicable Collective Bargaining Agreements,
                (2) for all jobs within the geographical jurisdiction of the Funds, all as
                defined in the Trust Agreements, (3) for the employment on all job
                classifications, all as defined in the Trust Agreements or applicable
                Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

                “The employer agrees to make the required contributions monthly and
                in such manner as required by the Trustees of the Funds for all
                Employees as defined in the Trust Agreements and the Trustees shall
                have the authority to have their accountant audit all payroll and all wage,
                job, bonds and other relevant records of the Employer upon reasonable
                notice for the purpose of determining the accuracy of the Employer’s
                contributions to the Funds.” Please see paragraph 4 of exhibit 1.

                “If an employer fails to pay contributions as required by the Trust
                Agreements and this Agreement, the Funds shall have the right to take
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 40 of 57 Page ID #40



               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 1.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 1.

        6.     Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

 are bound to same.

        7.     Defendant executed a Participation Agreement on dated August 6, 2003,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 2 and

 incorporated by reference herein.

        8.     Exhibit 2 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 41 of 57 Page ID #41



               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 2.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 2.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 2.

        9.     Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

 are bound to same.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 42 of 57 Page ID #42



        10.    An authorized representative of defendant executed a Participation

 Agreement on dated October, 2003, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 3 and incorporated by reference herein.

        11.    Exhibit 3 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 3.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 43 of 57 Page ID #43



               administrative costs resulting from late payments, all pursuant to the
               Trust Agreements. Please see paragraph 6 of exhibit 3.

               “The Employer hereby irrevocably designates as its representatives on
               the Board of Trustees of the Funds such Trustees as are now serving, or
               their successors who will serve in the future, as Employer Trustees
               together with their successors/ The Employer further agrees to be bound
               by all actions taken by the Board of Trustees pursuant to the Trust
               Agreements as heretofore and/or hereafter amended.” Please see
               paragraph 7 of exhibit 3.

        12.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

 are bound to same.

        13.    An authorized representative of defendant executed a Memorandum of

 Agreement dated August 1, 2013, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 4 and incorporated by reference herein.

        14.    Exhibit 4 pertinently provides:

               “This Memorandum of Agreement made and entered into by and
               between the SIGNATORY EMPLOYER, hereinafter referred to as the
               Employer, and Local No. 670 and Local No. 742 of the Laborers’
               International Union of North America, hereinafter known as to the
               Union, which is chartered and has jurisdiction over the above mentioned
               work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
               Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
               Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
               Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
               Exhibit 4.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Pension Fund and be bound by the Central
               Laborers' Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Pension Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 44 of 57 Page ID #44



               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.c of exhibit 4.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Welfare Fund and be bound by the Central
               Laborers' Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Welfare Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.d of exhibit 4.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers' Annuity Fund and be bound by the Central
               Laborers' Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers' Annuity Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.e of exhibit 4.

               “This Agreement shall be effective August 1, 2013 and shall remain in full
               force and effect through July 31, 2016. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 29 of exhibit 4.

        15.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

 are bound to same.

        16.    Pursuant to exhibit 4, defendant is bound by the terms of the Memorandum of

 Agreement, dated August 1, 2016 through August 1, 2019. Said Agreement is attached as

 exhibit 5 and incorporated by reference herein.

        17.    Exhibit 5 pertinently provides:
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 45 of 57 Page ID #45



             “This Memorandum of Agreement made and entered into by and
             between the SIGNATORY EMPLOYER, hereinafter referred to as the
             Employer, and Local No. 670 and Local No. 742 of the Laborers’
             International Union of North America, hereinafter known as to the
             Union, which is chartered and has jurisdiction over the above mentioned
             work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
             Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
             Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
             Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
             Exhibit 5.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Pension Fund and be bound by the Central
             Laborers' Pension Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Pension Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.c of exhibit 5.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Welfare Fund and be bound by the Central
             Laborers' Welfare Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Welfare Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.d of exhibit 5.

             "Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers' Annuity Fund and be bound by the Central
             Laborers' Annuity Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers' Annuity Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement." Please see Article 9.e of exhibit 5.

             “This Agreement shall be effective August 1, 2016 and shall remain in full
             force and effect through July 31, 2019. Either party may give notice in
             writing to the other party sixty (60) days before the contract expiration
             date that it desires to terminate the agreement. Notice to modify the
             contract with respect to any provisions given by either party shall not
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 46 of 57 Page ID #46



               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 29 of exhibit 5.

        18.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

 are bound to same.

        19.    An authorized representative of defendant executed a Memorandum of

 Agreement dated September 20, 2013, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 6 and incorporated by reference herein.

        20.    Exhibit 6 pertinently provides:

               “It is agreed that this Contract shall cover all of the following Locals
               located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
               Monroe, Montgomery, Randolph, St. Clair and Washington Counties:
               Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No. 44,
               Wood River No. 338, Columbia No. 196, Hillsboro No. 1084, and Belleville
               No. 459.” Please see Article 2 of Exhibit 6.

               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Pension Fund and be bound by the Central
               Laborers’ Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Pension Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (c) of Exhibit 6.

               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Welfare Fund and be bound by the Central
               Laborers’ Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Welfare Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (d) of Exhibit 6.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 47 of 57 Page ID #47



               “Commencing August 1, 2013, the Employer agrees to make payments to
               the Central Laborers’ Annuity Fund and be bound by the Central
               Laborers’ Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement.” Please see Article 9, Section (e) of Exhibit 6.

        21.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 6. As such, said agreement remains in effect and the parties

 are bound to same.

        22.    An authorized representative of defendant executed a Memorandum of

 Agreement, dated July 29, 2016, thereby binding defendant to pay contributions to plaintiffs

 for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

 hereto as exhibit 7 and incorporated by reference herein.

        23.    Exhibit 7 pertinently states:

               “It is agreed that this Contract shall cover all of the following Locals located in
               Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison, Monroe,
               Montgomery, Randolph, St. Clair and Washington Counties:

                      Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No.
                      44; Wood River No. 338; Columbia No. 196; Hillsboro No. 1084;
                      Belleville No. 459. Please see Article 2 of exhibit 7.

               “Each Employer shall remit fringe benefit contributions to the fund
               depository on or before the 15th day of each month for all contributions,
               attributable to the prior calendar month. Failure to remit such
               contributions on a timely basis may allow the Union, at its option, the
               right to refuse Employees or withdraw Employees for the delinquent
               Employer, a notice in writing five (5) days in advance of the taking of such
               action. In the event the delinquent Employer is a subcontractor, such
               notice shall be served jointly on the general contractor and the
               subcontractor. The Employer shall be liable for any costs incurred in the
               connection with the collection of any fringe benefits.” Please see Article 9.a
               of exhibit 7.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 48 of 57 Page ID #48



               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Pension Fund and be bound by the Central
               Laborers’ Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Pension Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.c of Exhibit 7.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Welfare Fund and be bound by the Central
               Laborers’ Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Welfare Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.d of Exhibit 7.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Annuity Fund and be bound by the Central
               Laborers’ Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Addendums A, B and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.e of Exhibit 7.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 30 of exhibit 7.

        24.    Defendant has not given written notification of its intent to terminate the

 agreements referenced as exhibit 7. As such, said agreement remains in effect and the parties

 are bound to same.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 49 of 57 Page ID #49



        25.    Based on the terms and conditions contained in exhibits 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

 Agreement and Declaration of Trust is attached hereto as exhibit 8 and incorporated by

 reference herein,

        26.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

 Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        shall be required by the Collective Bargaining Agreement in effect between the
        Employer Association and the Local Union having jurisdiction over the geographical
        area in which the covered Employees perform work. It shall not be a defense to any
        claim by the Trustees or an Employee for delinquent contributions from an Employer
        that such Employer had entered into an agreement with any employee purporting to
        waive the employee’s right to strict compliance with the provisions of the applicable
        Collective Bargaining Agreement or other written agreement, With respect to the
        amount of contributions required thereby no employee shall be permitted to contract
        or otherwise agree with or permit his employer to provide wage or benefit payments
        which do not conform to the aforesaid requirements and any such contract or
        agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Pension Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other person or persons as designated by the Trustees of all
        records of the Employer as described in Article IV, Section 8, in connection with the
        Employer’s contributions and/or reports.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 50 of 57 Page ID #50



       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct, shall be
       personally liable for any underpayment or other pecuniary loss to the Fund as a result
       of such conduct. Nothing herein shall prevent personal liability for owners or
       partners who are not otherwise incorporated.

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed shall constitute a default in payment pursuant
       to Section 6 of his Article.

       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
       contributions. Each Employer party to or otherwise bound by this Trust Agreement
       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as
       exhibit 8 and incorporated by reference herein.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 51 of 57 Page ID #51



        27.    Based on the terms and conditions contained in exhibit 1 through 7 defendant

 is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

 Declaration of Trust is attached hereto as exhibit 9 and incorporated by reference herein,

        28.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
        jurisdiction over the geological area in which the covered Employees perform work.
        It shall not be a defense to any claim by the Trustees or an Employee for delinquent
        contributions from an Employer that such Employer had entered into an agreement
        with any employee purporting to waive the employee's rights to strict compliance
        with the provisions of the applicable Collective Bargaining Agreement or other
        written agreement. With respect to the amount of contributions required thereby no
        employee shall be permitted to contract or otherwise agree with or permit his
        employer to provide wage or benefit payments which do not conform to the aforesaid
        requirements and any such contract or agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other persons as designated by the Trustees of all records of
        the Employer as described in Article IV, Section 8, in connection with the Employer’s
        contributions and/or reports.

        All employers shall be required to maintain records in compliance with procedures
        develop and communicated by the Administrator from the beginning of such
        Employer's participation in the Fund forward unless given written authorization for
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 52 of 57 Page ID #52



       variance by the Administrator. All such records shall be maintained for a period of
       ten (10) years unless earlier destruction of the same is authorized by the Trustees.
       The Trustees shall require the Employer to designate the classification of all of his
       employees and if the Employer fails to do so, after being requested to do so by the
       Trustees, the Trustees shall conduct an investigation for the purpose of determining
       the classification of such employees and the result of said investigation shall be
       conclusive.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.

       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 53 of 57 Page ID #53



       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.

       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
       to file suit and/or otherwise retain legal counsel to enforce their authority to perform
       an audit, the Employer shall be liable for all reasonable costs incurred including court
       fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
       by the Trustees in the course of action, without regard to whether the employer did
       or            did           not          owe           delinquent          contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 9 and incorporated by reference herein.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 54 of 57 Page ID #54




        29.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.

        30.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

 records and books of defendant.

        31.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Participation Agreement (Exhibit 1), Participation Agreement (Exhibit 2),

 Participation Agreement (Exhibit 3), Memorandum of Agreement (Exhibit 4), Memorandum

 of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6), Memorandum of

 Agreement (Exhibit 7), Restated Agreement and Declaration of Trust (exhibit 8), and

 Restated Agreement and Declaration of Trust of the Central Laborers' Welfare Fund (Exhibit

 9).

        32.    Between June 14, 2000 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        33.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        34.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements;
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 55 of 57 Page ID #55



               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);

               (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                      payroll records, should it be determined that defendant was delinquent
                      in the reporting or submission of all contributions required of it to be
                      made to plaintiffs; and

               (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                      incurred in the prosecution of any action to require defendant to
                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

        35.    Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:

               (a)    Defendant has failed to make payment of contributions and
                      liquidated damages; and

               (b)    Defendant has been delinquent in reporting the hours worked by
                      employees;

               (c)    Defendant has failed to make any of its payroll books and records
                      available to plaintiffs for the purpose of auditing same, to determine
                      whether defendant is making full payments as required under the
                      applicable agreements.

        36.    Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are amounts due and owing by defendants in the amount of

 four thousand eight hundred thirty-eight dollars and ninety-five cents ($4,838.95). Please

 see the Revised Breakdown of Amounts Due and Owing attached hereto as exhibit 10 and

 incorporated by reference herein.
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 56 of 57 Page ID #56



        37.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        38.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        39.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        40.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Gregory Eitzenhefer,

 individually, as follows:

        (a)     That defendant be enjoined and ordered to submit all delinquent monthly
                contribution reports to plaintiffs with the information required to be provided
                thereon, to continue to submit such reports while this is pending, and to
                comply with its contractual obligation to timely submit such reports in the
                future;

        (d)     That judgment be entered in favor of plaintiffs and against defendant for all
                unpaid contributions, liquidated damages, any costs of auditing defendant’s
                records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
                costs necessarily incurred in this action as specified herein, or as subsequently
                determined, all as provided for in the plans and in ERISA;

        (c)     Judgment be entered against defendant and defendant be decreed to pay to
                the plaintiffs the sum of four thousand eight hundred thirty-eight dollars and
                ninety-five cents ($4,838.95), plus whatever sums are determined to be due;

        (d)     That defendant be ordered to comply with the terms and provisions of
                agreements and adhere to its demand for an audit to be conducted;
Case 3:19-cv-01026-SMY-RJD Document 1 Filed 09/19/19 Page 57 of 57 Page ID #57



       (e)    That defendant be decreed to pay all costs attendant to any audit of
              defendant’s payroll books and records;

       (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
              together with its costs of suit; and

       (g)    That plaintiffs have such further relief as may be deemed just and equitable by
              the Court, all at defendant’ cost.


                                                 By:     /s/ Thomas R. Kelley
                                                         Thomas R. Kelley
                                                         #6313210

 Kelly & Kelley, LLC
 6 E. Washington St.
 Belleville, IL 62220
 (618) 234-7977
 Facsimile: (618) 551-8832
 tom@kellyandkelley.com
